Citation Nr: 1417948	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-09 565	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to August 1971.  He served in Vietnam from August 1970 to August 1971, and was awarded the Vietnam Campaign Medal with 60 device, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 RO decision which granted service connection for right ear hearing loss related to his noise exposure on active duty.  Service connection for left ear hearing loss has been in effect since 1973.  In the December 2010 decision, the RO rated both ears together and assigned a 0 percent, or noncompensable disability rating.  The Veteran perfected a timely appeal to the Board as to the disability rating assigned.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

In November 2013, the Veteran filed a new claim for entitlement to an increased disability rating for his service-connected anxiety disorder.  The RO has not yet had a chance to review this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action (if needed).  38 C.F.R. § 19.9(b).


FINDING OF FACT

Audiometric testing in December 2010 revealed Level I hearing acuity in both ears.


CONCLUSION OF LAW

An initial compensable disability rating for bilateral hearing loss is not warranted.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss warrants a higher disability rating because he requires hearing aids, and also because his left ear hearing acuity is significantly worse that his right ear hearing acuity.  He asserts that his hearing handicap is severe enough to warrant at least a compensable disability rating.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor. 38 C.F.R. § 4.3.

In evaluating claims for increased ratings, we must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from bilateral service-connected defective hearing, the regulatory rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100.  "(D)isability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85.

During the Veteran's December 2010 VA examination, he reported experiencing gradual increase in his hearing loss since service.  He described difficulty understanding conversations in the presence of background noise and in crowds.  Audiometric testing conducted at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
60
LEFT
20
15
50
75
70

The right ear puretone threshold average was 32.5 decibels.  The left ear puretone threshold average was 52.5 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner additionally noted that the Veteran manifested severe sensorineural hearing loss through 8000 hertz in both ears.  

During a February 2011 audiology consultation for the purpose of an initial hearing aid fitting, the Veteran was administered the hearing handicap inventory which yielded the result that he perceived a severe degree of hearing handicap.  He also noted during that visit that he relies upon lip-reading a great deal.  No formal audiometric testing was performed during this visit.  During a March 2011 audiology visit, when the Veteran received his hearing aids, he reported no changes in his hearing since 2010. 

Applying the provisions of 38 C.F.R. § 4.85 to the December 2010 audiometric test results, his hearing acuity in his right ear equates to a level I for VA purposes.  His left ear hearing acuity also equates to a level I.  When plugged into Table VII, these findings warrant a noncompensable evaluation under the required formula.  38 C.F.R. § 4.84, Table VI and Table VII, Diagnostic Code 6100.  As observed above, this exercise is a mechanical one, with no interpretative leeway.  Lendenmann.  Although the Board sympathizes with the Veteran's frustration at his decreased hearing acuity, and his need for hearing aids, we are constrained to follow the law and regulations as they are written and to apply them equally to all similarly-situated Veterans.  

Additionally, we note that the December 2010 testing was performed without hearing aids, so reflects his unamplified hearing acuity.  

The governing regulations include a special provision for evaluating exceptional patterns of hearing impairment, deemed to exist:  (a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  (b) When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86. 

In this case, the record does not reveal pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, application of this provision would be inappropriate.  

The preponderance of the evidence is against a schedular disability rating for bilateral hearing loss and the appeal must be denied.  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's bilateral hearing loss, namely decreased puretone threshold acuity and decreased speech discrimination.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and there is no other indication that his bilateral hearing loss renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and VA medical treatment records have been obtained.

In addition to receiving hearing aids under the auspices of the VA, the Veteran was afforded a VA audiological examination in December 2010.  The report of this examination is adequate because the examiner discussed his medical history, described his functional impairment and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Veteran has not reported that his hearing impairment has worsened since the December 2010 examination (the test results also do not suggest that the Veteran was near the next higher rating).  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

ORDER

An initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


